Citation Nr: 0617208	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 
1969, for the award of special monthly compensation under 
38 U.S.C.A. § 1114(l) based upon the need for regular aid and 
attendance.

2.  Entitlement to an effective date earlier than October 19, 
1973, for the award of special monthly compensation under 
38 U.S.C.A. § 1114(r)(1) based upon entitlement under 
38 U.S.C.A. § 1114(o) and the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1948 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It is significant to 
note that the issue of entitlement to an effective date 
earlier than October 31, 1969, for the award of special 
monthly compensation under 38 U.S.C.A. § 1114(l) based upon 
the need for regular aid and attendance was the issue 
addressed in the January 2003 rating decision and August 2004 
statement of the case, but that the issue addressed by the 
veteran and certified for appellate review was entitlement to 
an effective date earlier than October 19, 1973, for the 
award of special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(1) based upon entitlement under 38 U.S.C.A. 
§ 1114(o) and the need for regular aid and attendance.

In his August 2004 VA Form 9 the veteran stated he was not 
seeking an effective date earlier than the assigned October 
1969 date under 38 U.S.C.A. § 1114(l).  VA regulations 
provide that the Board may dismiss an appeal which fails to 
allege a specific error of fact or law in the determination 
being appeal.  38 C.F.R. § 20.202 (2005).  As there is no 
apparent disagreement with the determination as addressed by 
the RO, there is no prejudice to the veteran in dismissing 
the appeal concerning this specific issue; however, the issue 
of entitlement to an effective date for special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(r)(1) 
has not been properly adjudicated or addressed in a statement 
of the case and must be remanded for appropriate development.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an effective date earlier than 
October 19, 1973, for the award of special monthly 
compensation under 38 U.S.C.A. § 1114(r)(1) is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran has alleged no specific error of fact or law 
concerning the issue of entitlement to an effective date 
earlier than October 31, 1969, for the award of special 
monthly compensation under 38 U.S.C.A. § 1114(l) based upon 
the need for regular aid and attendance.


CONCLUSION OF LAW

The issue of entitlement to an effective date earlier than 
October 31, 1969, for the award of special monthly 
compensation under 38 U.S.C.A. § 1114(l) based upon the need 
for regular aid and attendance was not perfected for 
appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2005).  
The appellant and his representative have consistently 
indicated there was no disagreement as to the October 31, 
1969, award of special monthly compensation under 38 U.S.C.A. 
§ 1114(l).  There are no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to this issue and 
it is dismissed.


ORDER

Entitlement to an effective date earlier than October 31, 
1969, for the award of special monthly compensation based 
upon the need for regular aid and attendance is dismissed.


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the veteran was not notified of the evidence 
necessary to substantiate his claim and of which parties were 
expected to provide such evidence.

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), finding that the VCAA 
notice requirements applied to all elements of a claim.  As 
the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

A rating action in January 2003 awarded the veteran 
entitlement to additional aid and attendance allowance under 
38 U.S.C.§ 1114 subsection (r)(1) and 38 C.F.R. § 3.352(b)(2) 
on account of entitlement under subsection (o) and in being 
in need of regular aid and attendance effective October 19, 
1973.  In his February 2004 notice of disagreement, the 
veteran took issue with that effective date, claiming that it 
should have been effective October31, 1969.

As a statement of the case has not been issued from the 
veteran's disagreement with the issue of entitlement to an 
effective date earlier than October 19, 1973, for the award 
of special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(1), the Board finds additional development of this 
issue is required.  Manlincon, 12 Vet. App. 238.  

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to an effective date earlier 
than October 19, 1973, for the award of 
special monthly compensation under 
38 U.S.C.A. § 1114(r)(1).  The veteran 
and his representative should be apprised 
that to perfect the appeal on this issue 
for Board review he must submit a 
substantive appeal.  The requisite period 
of time for a response should be allowed.

2.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


